Title: Charles Caldwell to Thomas Jefferson, 30 April 1814
From: Caldwell, Charles
To: Jefferson, Thomas


          
            
                        Sir,
                        Philada 
                            April 30th 1814.
                       
            As it is not known to me whether or not you have had an opportunity of becoming acquainted with the character of the Port Folio, your acceptance of a copy of it is respectfully solicited. Being a perfect tyro in the direction of a public journal, I possess, as yet, on that subject, neither pride to be wounded, nor prejudices to be overcome. Any opinion, therefore, you may have the goodness to express touching the merit of the number I inclose, or the manner in which the work may be improved, will be thankfully received. The decision of enlightened and liberal criticism I hold myself bound to listen to and regard: for, as far as I am personally concerned, my object is reputation and self-improvement rather than emolument.
            While I again request solicit from you, proximately or indirectly, such aid as it may suit your views and your convenience to afford, suffer me to repeat the sentiments of high consideration, with which I have the honour to be
            Your Obedient and Very Humble servant Ch: Caldwell 
          
          
            P.S. The Port Folio is published on the first day of each month, and shall be regularly forwarded to you hereafter, as soon as prepared.
             C. C
          
        